Case: 5:18-cv-00495-CHB-MAS Doc #: 39 Filed: 11/23/20 Page: 1 of 2 - Page ID#: 395




                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF KENTUCKY
                                    CENTRAL DIVISION LEXINGTON

                                              Electronically Filed

    ANDRE PENDERMON                                   )
                                                      )
            Plaintiff                                 )
                                                      )       CIVIL ACTION NO.
    v.                                                )
                                                      )       5:18-cv-495-CHB-MAS
    TAMI HOUNSHELL,                                   )
    A/K/A NURSE TAMMY                                 )
                                                      )
            Defendant                                 )

                                      PROPOSED STATUS REPORT

            Defendant, Tami Hounshell, a/k/a Nurse Tammy, (hereinafter referred to as “Nurse

    Hounshell”), in compliance with the Order dated October 10, 2020 [DN 36], tenders the

    following proposed status report:

            The parties participated in a settlement conference with Magistrate Judge Stinnett on

    November 12, 2020 but were unable to resolve this matter.

            The remaining issues include:

                        1. Is there any evidence to support a jury finding of deliberate indifference on

                           the part of Defendant?

                        2. Does Plaintiff have any verifying medical evidence of injury?

                        3. In the absence of verifying medical evidence of injury, is Defendant entitled

                           to judgment as a matter of law?

            Plaintiff is currently incarcerated at the Montgomery County Detention Center and

    consultation with him about a joint status report within the ten days provided in the Order was



    4822-4396-2066.v1
Case: 5:18-cv-00495-CHB-MAS Doc #: 39 Filed: 11/23/20 Page: 2 of 2 - Page ID#: 396




    impractical. Given that, Defendant suggests that Plaintiff be given time to respond to this

    proposed report.


                                                Respectfully submitted,


                                                s/Margaret Jane Brannon
                                                Margaret Jane Brannon
                                                Jackson Kelly PLLC
                                                175 East Main Street, Suite 500
                                                Lexington, Kentucky 40507
                                                (859) 255-9500
                                                mjbrannon@jacksonkelly.com
                                                Counsel for Defendant Hounshell

                                  CERTIFICATE OF SERVICE


            I hereby certify that on November 23, 2020, I electronically filed the foregoing with

    the Clerk of the Court by using the CM/ECF system and by U.S. Mail, postage pre-paid, to the

    following:

            Andre Pendermon
            20066
            Montgomery County Regional Jail
            751 Chenault Lane
            Inmate Mail/Parcels
            Mount Sterling, KY 40353


                                                s/Margaret Jane Brannon
                                                Margaret Jane Brannon
                                                Counsel for Defendant Tami Hounshell




    4822-4396-2066.v1
